UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 3, 2014 LION BIOTECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Nevada 75-3254381 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 21900 Burbank Blvd, Third Floor, Woodland Hills, CA 91367 (Address of principal executive offices and zip code) (818) 992-3126 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)). ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)). ITEM 8.01OTHER EVENTS On February 3, 2014, Lion Biotechnologies, Inc. (the “Company”) issued a letter to shareholders that summarized developments at the Company during its most recently ended fiscal year.A copy of the letter to shareholders is filed as an exhibit to this Current Report on Form 8-K. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No. Description Press Release/Letter dated February 3, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LION BIOTECHNOLOGIES, INC. Date: February 3, 2014 By: /s/Michael Handelman Michael Handelman, Chief Financial Officer
